Citation Nr: 1737110	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  13-33 570	)	DATE
Advanced on the Docket	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied. 


FINDING OF FACT

While the Veteran experiences bilateral hearing loss and tinnitus for VA purposes, no competent medical evidence has etiologically linked these conditions to his military service.  

CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.385 (2016).

2. The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This matter is on appeal from a January 2014 rating decision issued by the United States Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, denying entitlement to service connection for bilateral hearing loss and tinnitus.

The Veteran served on active duty from August 1955 to July 1959.  His service treatment and personnel records were destroyed in the 1973 fire at the National Personnel Records Center.  However, the claims file contains a copy of his DD Form 214, which provides valuable information regarding his Air Force service.

The Veteran, his spouse, and his daughter presented sworn testimony before the undersigned Veterans Law Judge at a March 2016 videoconference hearing.  A transcript of the hearing has been associated with the claims file.

This matter was remanded by the Board in a May 2016 decision for further evidentiary development.  The RO was instructed to:  (1) attempt to gather clinical hospital records reflecting right ear surgery at a Naval Hospital in Taipei, Taiwan in 1957; (2) secure relevant audiological evaluations from the Marion, Illinois VA Medical Center; and (3) obtain an addendum medical opinion addressing the Veteran's reported right ear surgery and any effect on his subsequent development of bilateral hearing loss and tinnitus.  A January 2017 Personnel Information Exchange System (PIES) report indicated the requested clinical hospital records had been destroyed.  A September 2016 statement from the Veteran confirmed that he had never received treatment of any kind from the Marion, Illinois VA Medical Center.  Finally, a VA examination was conducted in March 2017 to assess the severity and etiology of the Veteran's bilateral hearing loss and tinnitus.  There has been substantial compliance with the Board's May 2016 remand directives.   See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable the Veteran to understand the precise basis for the Board's decision, as well as to facilitate review by the United States Court of Appeals for Veterans Claims (Court).  38 U.S.C.A. § 7104(d)(1) (West 2014); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.

The Board is cognizant that the Veteran's service treatment and service personnel records were destroyed in the 1973 fire at the National Personnel Records Center, and under such circumstance, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The Veteran was provided a video hearing before the undersigned Veterans Law Judge in March 2016.  Reviewing the file, the Veteran has not alleged any deficiency with the conduct of his hearing as to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens, 814 F.3d at 1361, that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott, 789 F.3d at 1378.  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

The regulations pertinent to this decision have previously been provided to the Veteran in the January 2015 Statement of the Case and April 2017 Supplemental Statement of the Case and will not be repeated here, unless deemed appropriate to do so by the Board.  With these procedural considerations addressed, the Board now turns to analyzing and adjudicating the merits of the claim. 

Service Connection for Bilateral Hearing Loss and Tinnitus

The Veteran contends that this bilateral hearing loss and tinnitus are the result of in-service exposure to sharp radio noise during the performance of his duties as a radio mechanic/operator, without hearing protection.  See e.g., February 2014 Notice of Disagreement; Hearing testimony.  

Most recently, in May 2017, the Veteran argued for the first time that his unit was "exposed to shelling and loud mortar attacks on a daily basis, enough to justify [his] claim for hearing loss."  The Board finds this contention lacking in credibility.  Although the Veteran's service personnel records are unavailable, the Veteran's DD Form 214 contains no evidence that he was engaged in active combat.  His service began after the Korean War had ended, and he separated from service before the Vietnam time period, so it is simply not credible that there would have been daily mortar "attacks" during a non-wartime period.  Additionally, the Veteran has never indicated to his treating clinicians that his hearing loss may be the result of noise exposure caused by daily in-service mortar attacks, and post-service records are completely silent regarding such an allegation or association.  Further, the Veteran has had many opportunities to raise this contention for consideration; however, he did not do so until the last minute.  When questioned at his hearing before the Board about his various Nosie exposures during service, he never raised an issue of mortar attacks.  Given the lack of credibility regarding the Veteran's statements as to mortar attacks, and the absence of other corroborating evidence, the Board does not find additional evidentiary development is needed to address the allegation of exposure to noise from mortar attacks.
 
After consideration of the lay and medical evidence, the Board finds that the Veteran is not entitled to presumptive service connection for his bilateral hearing loss and tinnitus.  38 C.F.R. §§ 3.303(b) and 3.309(a) (2016) (bilateral sensorineural hearing loss and tinnitus are considered "organic diseases of the nervous system"); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) .  Although the Veteran's service treatment records are unavailable, the historical medical evidence of records fails to contain complaints or treatment for bilateral hearing loss or tinnitus post-service.  See 1984, 2008-2009 medical records (See e.g., 05/19/08 "EARS: TMs are shiny without retraction.  Hearing is grossly intact.  No external canal drainage.").  The Veteran reported to the October 2013 VA examiner that his tinnitus began 8 to 10 years prior to the examination date, yet at the hearing he indicated that the ringing in his ears began in service.  The Veteran's representative questioned him about this discrepancy, and he was unable to provide any explanation as to the inconsistency.  Given this discrepancy in the Veteran's statements, the Board is unable to find his testimony credible for the purposes of establishing continuity of symptomatology.  The record fails to contain competent and credible evidence proving the Veteran's symptoms of bilateral hearing loss and tinnitus were chronic in service or continuous after service separation manifesting to a compensable degree within one year of service discharge.  The Board thus finds that the Veteran is not entitled to presumptive service connection for either disorder. 

That does not end the inquiry.  Service connection can still be granted on a direct basis for a disability that begins after service if it is related to an in-service disease or injury.  The evidence is clear that the Veteran was exposed to some noise during service, and such has been conceded by the RO.  See January 2015 Statement of the Case.  However, exposure alone does not allow for a grant of benefits.  In order to grant service connection, the evidence must contain a medical link showing that the Veteran's current hearing loss and tinnitus are due to the conceded noise exposure in service.  Unfortunately, the Board finds no competent medical opinion of record establishing such a nexus, and the Veteran's claims must be denied.   

The Veteran was afforded a VA audiological examination in October 2013.  Puretone threshold testing showed hearing loss for VA purposes.  38 C.F.R. § 3.385 (2016).




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
60
60
70
LEFT
40
35
55
60
65

Speech audiometry revealed speech recognition ability of  94 percent in the right ear and of 78 percent in the left ear.  The VA examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  Regarding etiology of the Veteran's bilateral hearing loss, the VA examiner opined it is at least as likely not caused by or a result of an event in military service.  The VA examiner explained:

In view of the Veteran's military occupation which exposed him to only low to moderate degree of noise exposure, it is felt that it is more likely that his current hearing loss is a result of post service occupations of construction and coal mining work around high noise levels, as well as possible hearing loss resulting from presbycusis. 

Regarding tinnitus, the VA examiner provided the following negative nexus opinion:

In view of the Veteran's military occupation involving low to moderate degree of noise exposure, with reported onset of tinnitus only 8-10 years ago, more [than] 50 years following dismissal from service, it is felt that it is more likely that his tinnitus resulted from exposure to high noise levels working on construction and coal mining jobs following time in service. 

These opinions were formed after an in-person physical examination and interview, as well as a comprehensive review of the Veteran's claims file. 

After this VA examination was completed, the Veteran provided details regarding a right ear surgery that was performed during his active military service in Taiwan.  See May 2015 Statement.  These surgical records have been determined to be unavailable for review.  See February 2017 PIES report.  Affording the Veteran the benefit of the doubt, the May 2016 Board decision requested an addendum medical opinion as to whether the right ear surgery reported by the Veteran influenced the course of his hearing loss and tinnitus.  The VA examiner  was instructed "to accept as credible the Veteran's statement that he had some sort of right ear surgery in 1957."  Upon remand, the Veteran was afforded a second VA audiological examination in March 2017, which included consideration of the Veteran's previous in-service right ear surgery.

The recorded puretone thresholds continued to show hearing loss for VA purposes.  38 C.F.R. § 3.385 (2016).  In discussing etiology of the Veteran's  bilateral sensorineural hearing loss, the VA examiner opined:
 
In view of the Veteran's military occupation of radio mechanic/operator with low to moderate probability of exposure to hazardous noise exposure, it is opined that it is less likely as not that the hearing loss resulted from military noise exposure.  It is more likely that his hearing loss resulted from a working career as heavy equipment operator and coal miner as well as work as a welder and concrete worker, as well as possible effect of presbycusis with the aging process.

The VA examiner further noted that he was unable to verify a threshold shift in the  Veteran's medical records that was greater than normal measurement variability at any frequency between 500 and 6000 Hz for both ears.  Regarding the Veteran's in-service right ear surgery, the VA examiner stated that:

Based on the sensori-neural nature of the current hearing loss, with lack of any significant conductive component, as well as Tympanometric results which show normal eardrum compliance for the right ear, it is opined that it is less likely as not that the reported surgical procedure for the right ear resulted in permanent damage to hearing for that ear.

Likewise, the VA examiner provided a negative nexus opinion regarding the Veteran's tinnitus based on the reasonable determination that his in-service occupation exposed him to only low to moderate degree of noise exposure.  

In making this determination, the Board has relied heavily upon the VA examiner opinions of record, as they are the only competent medical evidence discussing the etiology of the Veteran's bilateral hearing loss and tinnitus.  The probative value of the opinions is boosted  by the fact that similar opinions were rendered on two separate occasions after complete reviews of the Veteran's claims file and in-person audiological testing/examination.  Lastly, the VA examiner's conclusions are supported by medical rationale and are consistent with the verifiable facts regarding the Veteran's contentions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  

The Board further considered the statements from the Veteran and his family members relating his disorders to military service.  As laypeople, these individuals are not competent to medically link the Veteran's current bilateral  hearing loss and tinnitus to his in-service noise exposure.   Layno v. Brown, 6 Vet. App. 465, 469 (1994).  That issue presents a complex medical question requiring the opinion of a medical/audiological professional, with requisite expertise and training.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  This is particularly true in light of the extensive period of time between the Veteran's in-service noise exposure and subsequent manifestation of his bilateral hearing and tinnitus disorders.  Thus, the nexus statements issued by the Veteran and his family members are not competent evidence in this determination.  

In consideration of the evidence, including the Veteran's post-service medical records, VA examination results, the testimony and statements from the Veteran and his family members, the Board finds that his bilateral hearing loss and tinnitus are not related to service.  As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt doctrine does not apply and service connection  for bilateral hearing loss and tinnitus must be denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD:  M. Galante, Associate Counsel

Copy mailed to:  Missouri Veterans Commission 
Department of Veterans Affairs


